Citation Nr: 1517868	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  04-13 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) (which was previously characterized as bronchitis) prior to June 6, 2012, and a rating in excess of 30 percent from that date.

2. Entitlement to a rating in excess of 10 percent for sinusitis with allergic rhinitis.

3. Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity prior to June 6, 2012, and a rating in excess of 20 percent from that date.

(The issue of entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $1,970.66, to include the propriety of the creation of the debt is the subject of a separate decision).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to June 1974 and from March 1978 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The April 2003 rating decision, in pertinent part, denied a rating in excess of 10 percent for the Veteran's service-connected bronchitis (which was subsequently recharacterized as COPD).  The Board remanded the issue in April 2009 for further development.  The March 2010 rating decision, in pertinent part, denied a rating in excess of 10 percent for the service-connected sinusitis with allergic rhinitis and a rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.  The Board remanded the case for additional development in April 2011.  An interim October 2012 rating decision, in pertinent part, recharacterized the Veteran's service-connected bronchitis as COPD and increased the rating for it to 30 percent, increased the rating for the radiculopathy of the right lower extremity to 20 percent, and granted entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability, all effective June 6, 2012.  The Board remanded the case for additional development again in July 2013 and October 2013.  The case has been reassigned to the undersigned.  In his April 2004 substantive appeal, the Veteran requested a Travel Board hearing; he withdrew his request in April 2013.



FINDINGS OF FACT

1.The Veteran's service-connected COPD (previously diagnosed as bronchitis) is not shown to have been manifested by a ratio of  less than 71 percent on the forced expiratory volume in one second (FEV-1) pulmonary function test (PFT) or FEV-1, Forced Vital Capacity (FEV-1/FVC) PFT, or by a ratio of less than 66 percent predicted on the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method ((DLCO) (SB)) prior to June 6, 2012; his COPD is not shown to be manifested by a ratio of  less than 56 percent on the FEV-1 or FEV-1/FVCs PFTs or by a ratio of less than 66 percent predicted on the DLCO (SB) from that date.  It is not shown there has been maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), right heart failure, right ventricular hypertrophy, pulmonary hypertension, episode(s) of acute respiratory failure, or required outpatient oxygen therapy during the period on appeal.

2. The Veteran's service-connected sinusitis with allergic rhinitis is shown to be manifested by headaches, pain, nasal congestion, swelling, purulent discharge, and crusting, but is not shown to have been manifested by three or more incapacitating episodes per year requiring prolonged antibiotic treatment, six or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, nasal polyps, greater than 50-percent obstruction of nasal passage on both sides, nor complete obstruction on one side during the period on appeal.

3. The Veteran's service-connected radiculopathy of the right lower extremity due to degenerative joint disease (DJD) of the lumbar spine is not shown to have been manifested by more than mild symptomatology prior to June 6, 2012, and has not been manifested by more than moderate symptomatology from that date.



CONCLUSIONS OF LAW

1. Ratings in excess of 10 percent for COPD prior to June 6, 2012 and in excess of 30 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6604 (previously 6600) (2014).

2. A rating in excess of 10 percent for sinusitis with allergic rhinitis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6510-6522 (2014).

3. Ratings in excess of 10 percent for radiculopathy of the right lower extremity prior to June 6, 2012 and in excess of 20 percent from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met for each claim.  By correspondence dated in July 2002, VA notified the Veteran of the information needed to substantiate and complete his claim of entitlement to a rating in excess of 10 percent for his service-connected bronchitis (subsequently recharacterized as COPD), to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  By correspondence dated in November 2009, VA notified the Veteran of the information needed to substantiate and complete his claims of entitlement to increased compensation for his service-connected bronchitis (subsequently recharacterized as COPD), sinusitis with allergic rhinitis, and radiculopathy of the right lower extremity, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The July 2002 and November 2009 letters complied with these notice requirements.  The Board notes the Veteran was not provided notice as to how VA assigns disability ratings and effective dates until after his claim for a rating in excess of 10 percent for his COPD was initially adjudicated in an April 2003 rating decision.  While complete VCAA notice was provided after the initial adjudication of the claim, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The appeal was most recently readjudicated in an April 2014 supplemental statement of the case.  Therefore, any timing deficiency has been remedied.  The appellant has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's private and VA treatment records pertinent to the issues on appeal has been completed.  

The Board notes February 2012 and October 2012 VA treatment notes reference a February 2012 VA pulmonary function test (PFT), but it is not clear if the results of the referenced PFT are associated with the record.  The Veteran underwent a VA respiratory examination in February 2012, but it is not apparent if the PFT referenced in the VA treatment notes and the PFT performed as part of the VA examination are the same PFT or whether more than one PFT was performed.  The February 2012 VA treatment note is titled "CP Pulmonary Function Test," but indicates the PFT was performed on February 21, 2012.  The February 2012 VA examination report indicates the PFT used as part of the examination was performed on February 24, 2012.  The descriptions of the results, however, do not make it evident that two separate PFTs were performed and that the separate dates are not just a typographical error.  The February 2012 VA treatment note indicates the referenced PFT showed mild obstruction and moderate gas exchange abnormality.  The results of the PFT performed as part of the VA examination, as will be discussed below, warrant a 10 percent rating under the pertinent rating criteria for COPD.  Such results could be described as mild.  Moreover, in April 2011, the Veterans Law Judge (VLJ) who previously considered the matter remanded the claims and directed the RO to readjudicate the claims in light of all the evidence of record, including any previously unaddressed medical records.  An October 2012 supplemental statement of the case indicates the Veteran's treatment records from the Hampton, Virginia, VA Medical Center (VAMC) from February 2012 were reviewed.  The results of a PFT that was performed separately from the February 2012 respiratory examination are not referenced or associated with the record.  Regardless, there's no indication the outstanding results of a PFT performed on February 21, 2012, if one did occur, would assist the Veteran substantiate his claim.  If he did undergo the separate PFT, he underwent an additional PFT as part of his VA examination three days later.  Another was performed in July 2012 as part of a June 2012 VA examination.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim." Id.  The Federal Circuit Court concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant." Id. at 1323.  As such, the Board finds an additional remand to obtain a record that might not exist and that, even if it did exist, might not substantiate the Veteran's claim for an increased rating for his bronchitis, would be superfluous.  In any event, in May 2014, the Veteran's representative submitted an expedited processing request, indicating there was not additional evidence regarding the Veteran's appeals that was outstanding.  

Regarding the Veteran's non-VA treatment records, the VLJ who previously considered the matter remanded the case again in July 2013 and October 2013 to obtain any outstanding treatment records from the Veteran's period of incarceration at the State of Virginia Department of Corrections.  The Veteran's incarceration records show he was incarcerated at the Virginia Beach City Jail, Mecklenburg Correctional Center, Greensville Correctional Center, Baskerville Correctional Center, Deep Meadow Correctional Center, and the St. Brides Correctional Center between April 2005 and November 2011.  The record appears to contain the complete records from his time at the Virginia Beach City Jail (April 2005 to January 2007), Mecklenburg Correctional Center (January 2007 to March 2007), and Greensville Correctional Center (March 2007 to August 2008).  The Veteran was incarcerated at the Baskerville Correctional Center between August 2008 and September 2010, at the Deep Meadow Clinic between September 2010 and May 2011, and the St. Brides Correctional facility between May 2011 and November 2011, but only records from August 2008 to July 2010 and from March 2011 to October 2011 have been secured.  The Appeals Management Center (AMC) requested the Veteran's records from the Baskerville and St. Brides facilities twice in December 2013.  A response to either letter was not received from the St. Brides facility.  In a December 2013 letter, the Baskerville Correctional Center indicated the Veteran was transferred to the Deep Meadow Correctional Center on September 24, 2010 and that his medical records were not at their facility.  In a January 2014 letter, the AMC requested the Veteran to submit an authorization for records from the Deep Meadow Correctional Center.  The letter noted a decision would be made after 30 days if he did not respond.  The letter was not returned as undeliverable, and he did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).  The Board finds all necessary development to secure any outstanding records from the Veteran's period of incarceration has been performed.  Notably, the Veteran indicated he received little treatment at the St. Brides facility in a November 2013 statement.  Furthermore, he submitted portions of the treatment notes from the correctional facilities and did not indicate any relevant records were outstanding.  Here, neither the Veteran nor the record provides a reason to believe any outstanding Virginia Department of Corrections treatment records would substantiate the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  To remand for any such records would also be superfluous.  The Board notes the Veteran's claims have been remanded multiple times for additional development.  As noted above, in May 2014, the Veteran's representative submitted an expedited processing request, indicating there was not additional evidence regarding the Veteran's appeals that was outstanding.  As such, the Board will proceed with adjudication based on the evidence of record.  

VA examinations were performed in connection with the Veteran's COPD claim in August 2007, March 2010, February 2012, and June 2012.  VA examinations were performed in connection with his sinusitis with allergic rhinitis and radiculopathy claims in March 2010 and June 2012.  The August 2007 and March 2010 VA respiratory examinations were performed while the Veteran was incarcerated.  PFTs were not performed in connection with those examinations because the necessary equipment was not available in the correctional facilities, and he was not released to VA facilities for the examinations.  VA's ability to provide assistance to incarcerated veterans is limited by the circumstances of the Veteran's incarceration.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Nevertheless, VA adjudicators must "tailor their assistance to the peculiar circumstances of confinement," as incarcerated Veterans are entitled to the same care and consideration given their fellow Veterans. Id. (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711.  However, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  In this case, the Veteran was provided VA examinations at the correctional facilities, but the equipment necessary to perform a PFT was not available.  Accordingly, the Board finds performing the examinations without the use of the PFTs fulfilled the VA's duty to assist.  The March 2010 examiner noted the claims file was not available for review.  However, review of the claims file is not a requisite for an adequate examination, it is merely a concise way of referring to the medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  The examiner's report reveals that he had a clear understanding of history of the Veteran's disabilities and evaluated their severity with his available means. The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities on appeal to provide probative medical evidence adequate for rating purposes.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated herein.

The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The appellant is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Initially, it should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

COPD (previously characterized as bronchitis)

The RO has rated the Veteran's service-connected COPD under the provisions of Diagnostic Code 6604 during the period on appeal.  The RO initially rated the Veteran's service-connected respiratory disability under the provisions of Diagnostic Code 6600 for bronchitis, but recharacterized it as COPD in an October 2012 rating decision based on the findings of the June 2012 VA examination.  The rating criteria for COPD under Diagnostic Code 6604 and for bronchitis under 6600, though addressing separate disease processes, are the same, and the RO's recharacterization of the Veteran's service-connected lung disability does not affect its disability evaluation.  The Board notes it will refer to the Veteran's service-connected lung disability as bronchitis in portions of the factual summary below, but only to more accurately reflect the evidence being described.  

Pulmonary function tests (PFTs) are required to evaluate a disability under Diagnostic Code 6604 (and 6600), unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) test is not of record, evaluation can be based on alternative criteria as long as the examiner states why the test would not have been useful or valid in a particular case.  Id. at (d)(2).  When evaluating a disability based on PFTs, post-bronchodilator results are used, unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator results are used to determine the disability rating. Id. at (d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which result is used, the test result that the examiner states most accurately reflects the level of disability is used to evaluate for rating purposes. Id. at (d)(6).

Under Diagnostic Code 6604 (and 6600), a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent predicted.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DCLO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.

In his May 2002 claim for increase, the Veteran asserted his service-connected bronchitis had increased in severity.  In a June 2002 statement, he asserted his bronchitis was causing severe respiratory malfunctions.  

The Veteran failed to appear at a VA respiratory examination scheduled in January 2003 in Baltimore, Maryland.  

In his July 2003 notice of disagreement, the Veteran requested another examination be scheduled because he had not moved from Atlanta, Georgia, to Baltimore by the time the VA examination was scheduled there.  He said his bronchitis was so bad that it took him a half hour every morning to clear his throat.

The RO scheduled another VA respiratory examination in November 2003, and the Veteran failed to appear.  

An October 2003 VA emergency department note indicates the Veteran complained of coughing and greenish sputum.  He denied shortness of breath and chest pain.  On examination, his lungs were clear, with good air movement and no rales or rhonchi.  May 2004 and July 2004 treatment notes indicate his lungs were clear to auscultation (CTA).  A July 2004 nursing note indicates his breath sounds were normal, and he did not have a cough.  A July 2004 history and physical note indicates the Veteran reported shortness of breath and productive cough he attributed to sinus drainage.  On examination of his lungs, he had vesicular breath sounds without rales, rhonchi, or wheezes.  A September 2004 note notes a few rhonchi of the lungs without wheezing on examination.  A January 2005 VA treatment note indicates the Veteran reported he had a productive cough with yellow phlegm and wheezing.  He reported he had a daily productive cough.  On examinations, his lungs were CTA.  A March 2005 VA nursing noted indicates the Veteran reported a productive cough with usually a small amount of white sputum.  An emergency department note indicated his lungs were clear bilaterally on examination.  There were no wheezes, rales, or rhonchi.  A VA physical note from the next day indicates he was positive for non-bloody sputum secondary to chronic bronchitis.  An inhaler was ordered.  Scattered wheezing throughout both lung fields was noted.  A VA emergency department note from later in March 2005 indicates his breathing was even and unlabored.  His lungs were CTA.

A May 2005 Virginia Beach City jail physical assessment note indicates the Veteran had chronic bronchitis.

The Veteran was scheduled to undergo a VA respiratory examination in August 2005, but it was cancelled due to his incarceration.

In a February 2006 statement, the Veteran asserted his bronchitis had increased in severity.

The Veteran was provided a VA examination in August 2007.  The examiner noted he reviewed the Veteran's claims file and medical records.  The Veteran reported a daily, chronic cough.  He did not have difficulty breathing.  A PFT was not performed.  A July 2007 note indicates a PFT would not be performed because the Veteran was incarcerated and the facility there did not have the proper equipment.  A July 2007 chest X-ray report shows no confluent infiltrates or effusions were noted.  Scarring or atelectasis was present in the right mid-lung field.  There was no definite evidence of acute cardiopulmonary disease.

In a May 2008 statement, the Veteran reported his bronchitis had increased in severity.  

In April 2009, the Board remanded the issue of entitlement to a rating in excess of 10 percent for bronchitis additional development, including attempting to schedule him for a VA examination with a PFT.

In an October 2009 statement, the Veteran reported he did not frequently seek treatment for his disabilities while he was incarcerated because he could not afford the treatment and did not want to be transferred to a higher level facility.  

An October 2009 treatment note from the Baskerville Correctional Center indicates the Veteran's lung fields sounded clear bilaterally.

In a November 2009 statement, a friend of the Veteran reported his breathing "becomes very raspy."

In a December 2009 statement, the Veteran reported his bronchitis had increased in severity.  

A February 2010 treatment note from the Baskerville Correctional Center indicates the Veteran's lungs sounded clear.  A March 2010 note indicates he reported experiencing chest pain and a shortness of breath while walking they day prior.  He denied current chest pain, but said he still had some shortness of breath.  On examination, his respirations were easy and there was not any acute respiratory distress noted.  His lung fields sounded clear bilaterally.  An episode of dyspnea was diagnosed.

The Veteran was provided a VA examination at the Baskerville Correctional Center in March 2010.  The facility was unable to obtain X-rays for the examination.  The Veteran reported his bronchitis had increased in severity since his last VA examination in 2007.  He reported constant breathing difficulty.  He said he had shortness of breath after an episode of chest pain the day prior to the examination.  He reported shortness of breath with mild exertion and a chronic productive cough.  The examiner noted treatment notes from the correctional center indicated he had chest pain in March 2010.  An ECG was performed and showed marked sinus bradycardia.  He was returned to the inmate population.  He was not seen at the hospital and was not treated for angina.  There was not a history of respiratory system trauma.  He reported there had not been swelling of the abdomen, but his legs frequently swelled.  Regarding his cardiac history, there was no history of dizziness, syncope, or angina.  There was a history of hypertension, fatigue, and dyspnea.  Regarding his pulmonary history, there was a history of a daily non-productive cough, productive cough, wheezing when his bronchitis became worse, dyspnea on mild exertion, non-anginal chest pain at rest and during exertion, and bronchiectasis.  There was not a history of respiratory failure, cor pulmonale, right ventricular hypertrophy (RVH), or pulmonary hypertension.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  There were decreased breath sounds.  There was a few scattered rhonchi bilaterally that cleared after a cough.  His diaphragm and chest expansion were slightly limited.  There was not any condition that could be associated with pulmonary restrictive disease, chest wall scarring, deformity of the chest wall, or signs of significant weight loss or malnutrition.  There was trace pedal edema that the Veteran reported was chronic.  A PFT was not performed because the examination was at the correctional facility, and the equipment was not available.  An Up to Date Peak Flow Calculator showed the Veteran's results should be 308 L/min.  His average was 233.  Chronic bronchitis was diagnosed.  The Veteran reported having been unemployed for 10 to 20 years.  He attributed his unemployment to his incarceration and mental health conditions.  He reported working 12 hours a week on a "road gang" at the correctional facility.  The examiner found his chronic bronchitis and shortness of breath would prevent strenuous employment but not sedentary employment.  The examiner noted there was no evidence of cor pulmonale, pulmonary hypertension, or RVH. 

In an April 2010 statement, the Veteran reported his bronchitis was "very bad" when he walked about a half mile, causing breathing difficulty and the need to stop and rest.  

In a statement received in May 2010, the Veteran's friend said his bronchitis made it difficult for him to stay active.  He indicated he could hear the Veteran experience wheezing and shortness of breath.

In a May 2010 statement, the Veteran asserted his bronchitis had gotten worse.  He said he self-medicated because the Department of Correction's treatment providers were not helping him.

The Board remanded the claim for additional development in April 2011 because additional relevant evidence had been received after the most recent supplemental statement of the case was issued in July 2010.  The Board directed the RO to schedule the Veteran for a VA respiratory examination that included the use of a PFT to determine the current severity of his service-connected bronchitis.  

In an August 2011 statement, a friend of the Veteran reported his breathing was abnormal.  She did not report actually witnessing his difficulty.  In a separate August 2011 statement, another friend of the Veteran indicated he could only walk 200 feet or so before he needed to take a break.  He did not specifically attribute the Veteran's difficulty walking long distances to a respiratory disability.

In his August 2011 application for TDIU, the Veteran asserted his service-connected lumbar spine disability prevented his employment.

In an August 2011 statement, the Veteran reported his bronchitis made it difficult to breathe while walking or attempting to lift an object and had increased in severity.

The Veteran was provided a VA respiratory examination in February 2012.  The examiner diagnosed acute bronchitis.  The Veteran reported intermittent shortness of breath with exertion, a cough productive of clear mucus, and fatigue.  He experienced occasional chest pain.  He had not had an acute myocardial infarction, but did have hypertension.  The examiner noted the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  It did require the intermittent use of inhalational bronchodilator therapy.  He did not require the use of oral bronchodilators, antibiotics, or the use of outpatient oxygen therapy.  His respiratory condition did not result in cardiopulmonary complications, such as cor pulmonale, RVH, or pulmonary hypertension.  No episodes of acute respiratory failure were noted.  On examination, the Veteran had a few scattered inspiratory wheezes with auscultation of the lungs.  A chest X-ray showed no cardiopulmonary abnormalities.  A pre-bronchodilator PFT resulted in a FEV-1 of 80 percent predicted, an FVC of 80 percent predicted, and a FEV-1/FVC of 77 percent predicted.  The examiner noted the FEV-1 test most accurately reflected the Veteran's current pulmonary function.  Post-bronchodilator testing was not completed because pre-bronchodilator results were normal.  He noted DLCO and/or oxygen testing was not needed because PFT results were sufficient to evaluate the current status of his respiratory condition.  Exercise capacity testing was not performed.  The examiner found his respiratory condition did not impact his ability to work.  The examiner found the Veteran's maximum physical capacity was between METS level 1 and 3 based on an interview-based METs test, as acute bronchitis limits physical exertion.  On cardiac examination, there was no evidence of cor pulmonale, right ventricular failure, pulmonary hypertension, or acute respiratory failure.  The examiner noted an EKG showed T-wave abnormalities and left axis deviation.  He referred the results to the Veteran's primary care physician, but did not relate the abnormalities to the Veteran's bronchitis.  

A February 2012 VA primary care note shows the Veteran reported his bronchitis had increased in severity.  He reported occasional shortness of breath and occasional wheezing, but no orthopnea or leg swelling.  The VA physician diagnosed bronchitis, but noted a possibility of COPD.  An inhaler was prescribed for a trial.  A February 2012 pulmonary diagnostic study note indicates the results of a PFT was abnormal, showing mild obstruction and moderate gas exchange abnormality.  As noted, the actual results of this PFT, if it is separate from the one performed during the February 2012 VA examination, are not available for review.  A March 2012 VA primary care note indicates the Veteran reported he did not have a cough or shortness of breath.  On examination, his lungs were clear bilaterally on examination, with no wheezes, rales, or rhonchi.  

The Veteran was provided a VA respiratory examination in June 2012.  On examination, COPD was diagnosed.  The examiner noted the diagnosis was changed from bronchitis because of the Veteran's reported history, history of smoking, and the results of a chest X-ray.  The Veteran reported a gradual development of daily shortness of breath with mild activity, a chronic cough that is mostly productive, and fatigue.  His COPD required the daily use of inhaled medications, but not oral or parenteral corticosteroids, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  He did not have any cardiopulmonary complications.  The examiner noted an EKG showed one premature ventricular contraction and left ventricular hypertrophy, but did not relate the abnormalities to his COPD.  A chest X-ray showed discoid atelectasis versus linear scarring.  A pre-bronchodilator PFT (performed on July 19, 2012) resulted in a FEV-1 of 71 percent predicted, an FVC of 93 percent predicted, and a FEV-1/FVC of 59.1 percent predicted.  A post-bronchodilator PFT resulted in a FEV-1 of 76 percent predicted, an FVC of 87 percent predicted, and a FEV-1/FVC of 67.6 percent predicted.  The examiner found the FEV-1/FVC most accurately reflected the Veteran's current pulmonary function.  A DLCO test was not completed because it was not indicated for the Veteran's condition.  An exercise capacity testing was also not performed.  The examiner found the Veteran's COPD impacted his ability to work, reasoning it prevented work or activities that cause moderate to severe shortness of breath and limited him to light daily work or activities.

In an August 2012 statement, the Veteran's spouse reported his breathing difficulty made it difficult for him to sleep.  She said he seemed to be choking on congestion.  She said he kept a cup with him because he coughs and spits up constantly.  She said he also complained of chest pain and irritation.

In an August 2012 statement, the Veteran reported his service-connected bronchitis had increased in severity during the period under appeal.

An October 2012 VA pulmonary consultation note indicates the Veteran reported an ongoing cough occurring day and night.  He said it had been present for years and had been increasing in severity over the years.  The cough was productive of white, yellow, and occasionally black phlegm.  He reported shortness of breath with exertion.  He was taking albuterol about 3 times a day, but it did not resolve his symptoms.  He had never been hospitalized for his breathing.  On examination, there was expiratory wheeze bilaterally and mild crackles.  The examiner noted a February 2012 PFT showed mild COPD and moderate gas exchange abnormality.  The examiner diagnosed COPD and prescribed inhaled steroids.  In an addendum, the physician opined the Veteran could also have congestive heart failure (CHF), interstitial lung disease or sarcoidosis based on the PFT results and X-rays and because there was clubbing.  He also opined the Veteran could have gastroesophageal reflux disease (GERD).

In a December 2013 statement, the Veteran noted his claim had been pending since 2003 and he asserted he was entitled to an increased rating during the entire period under consideration.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's COPD more nearly approximates the criteria for a disability rating in excess of 10 percent prior to June 6, 2012, and in excess of 30 percent from that date.  On February 2012 examination, the Veteran's COPD was manifested by a pre-bronchodilator ratio of 80 percent predicted on the FEV-1, 80 percent predicted on the FVC, and77 percent predicted on the FEV-1/FVC.  The examiner did not perform post-bronchodilator testing because the pre-bronchodilator results were normal.  The examiner found the FEV-1 test most accurately reflected the Veteran's current pulmonary function.  The FEV-1 of 80 percent predicted warrants a 10 percent rating under Diagnostic Code 6604.  On June 2012 examination, the Veteran's COPD was manifested by a pre-bronchodilator ratio of 71 percent predicted on the FEV-1, 93 percent predicted on the FVC, and 59.1 percent predicted on the FEV-1/FVC.  It was manifested by a post-bronchodilator ratio of 76 percent predicted on the FEV-1, 87 percent predicted on the FVC, and 67.6 percent predicted on the FEV-1/FVC.  The examiner found the FEV-1/FVC most accurately reflected the Veteran's current pulmonary function.  The post-bronchodilator FEV-1/FVC result of 68 percent predicted (rounded up) warrants a 30 percent rating under Diagnostic Code 6604.  The Board notes it used the PFT results the examiners found most accurately reflected the Veteran's level of disability to evaluate his COPD, but applying any of the results would not have resulted in a higher evaluation.  

There is no other medical record that provides a basis for rating the Veteran's COPD during the period on appeal.  As noted, PFTs are required to evaluate COPD under Diagnostic Code 6604 unless (i) the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less, (ii) pulmonary hypertension, cor pulmonale, or right ventricular hypertrophy has been diagnosed, (iii) there have been one or more episodes of acute respiratory failure, or (iv) outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).   Regretfully, the Veteran did not attend VA respiratory examinations scheduled in January 2003 and November 2003.  An August 2005 examination was cancelled because the Veteran was incarcerated at the time.  VA attempted to evaluate the Veteran's level of disability during his period of incarceration, but the examiners were unable to perform PFTs because of the lack of proper equipment at the correctional facilities.  The Board recognizes the statements from the Veteran, his acquaintances, and wife describing his symptoms.  The Veteran is competent to describe the symptoms he experiences, and those who witness him display those symptoms are competent to report on them.  The Board finds their descriptions credible.  However, his chest pain, cough with purulent sputum, wheezing, rhonchi, shortness of breath, difficulty sleeping, and fatigue are not sufficient to satisfy the criteria for a disability rating in excess of 10 percent for COPD prior to June 6, 2012.  His treatment records and the VA examination reports do not indicate his COPD has resulted in cardiopulmonary complications, such as cor pulmonale, RVH, or pulmonary hypertension.  The February 2012 and June 2012 examiners noted EKG results were abnormal, but did not attribute any abnormality to his COPD.  The October 2012 pulmonary consultant opined the Veteran could have CHF, but did not relate to his diagnosed COPD.  There is, therefore, no medical evidence to support a rating in excess of 10 percent prior to June 6, 2012, and a rating in excess of 30 percent from that date.  For those reasons, the Board finds that the Veteran's claim for an increased disability rating for COPD is not warranted.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

The Board recognizes the Veteran's assertions that he is entitled to an increased rating for his service-connected bronchitis, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  As noted above, the rating of COPD involves the mechanical application of the rating schedule to PFT results, which here results in a 10 percent rating prior to June 6, 2012, and a 30 percent rating from that date.  Accordingly, the criteria for an increased rating for COPD have not been met.  

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's COPD under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In Thun, the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  Comparing the Veteran's COPD symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's COPD is manifested by chest pain, cough with purulent sputum, wheezing, rhonchi, shortness of breath, difficulty sleeping, and fatigue.  His COPD does not present an exceptional disability picture; the manifestations of (and effects on daily living from) COPD, including breathing restrictions and resulting limitations, are addressed by the rating schedule.  He is not shown to have been hospitalized for any episodes related to COPD.  Thus, the Board finds that he does not experience any symptomatology with regard to his COPD that is not contemplated under the relevant rating criteria.  Referral of the claim for extraschedular consideration is not required.

The Board has further considered whether a claim for TDIU has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted, an October 2012 rating decision granted entitlement to TDIU, effective June 6, 2012.  The Veteran did not disagree with the effective date assigned.  The Board finds the matter of entitlement to a TDIU rating is not raised separately in the context of the instant claim prior to that date.  The Board recognizes that the March 2010 examiner found his chronic bronchitis and shortness of breath would prevent strenuous employment.  However, as noted, the examiner found his bronchitis would not prevent sedentary employment.  Notably, the Veteran reported working in a road gang while incarcerated.  He also attributed his unemployment to his incarceration and psychiatric disabilities.  In his August 2011 application for TDIU, the Veteran attributed his unemployability to his service-connected lumbar spine disability.  Furthermore, the February 2012 VA examiner found his respiratory condition did not impact his ability to work.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Sinusitis with allergic rhinitis 

The RO has rated the Veteran's service-connected sinusitis with allergic rhinitis under the provisions of Diagnostic Codes 6510 and 6522 during the period on appeal. 

Under Diagnostic Code 6510, a 10 percent evaluation is assigned for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  An incapacitating episode of sinusitis is one requiring bed rest and treatment by a physician. Id. 

Under Diagnostic Code 6522, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides, or with complete obstruction on one side.  A 30 percent evaluation is assigned for allergic or vasomotor rhinitis with polyps. Id.

An April 2009 Board decision denied a rating in excess of 10 percent for the Veteran's service-connected sinusitis with allergic rhinitis.  The Veteran filed a claim for a rating in excess of 10 percent for his chronic sinusitis with allergic rhinitis in May 2009.

As noted, regulations allow for the assignment of an increased rating up to one year prior to receipt of a claim for increase, when it is factually ascertainable that an increase in disability had occurred within that period.  In Hazan v. Gober, 10 Vet. App. 511, 519-21 (1997), the Court has stated that an effective date for an increased rating could be prior to a final Board decision if the "ascertainable" increase was shown within one year of the date of claim and the "ascertainable" date preceded the Board decision (and the grant was not based upon the same evidence of record at the time of the prior Board decision).  In May 2010, the Board received treatment records from the Virginia Department of Corrections from between January 2007 and April 2010 that were not considered in the April 2009 Board decision.  Accordingly, the Board will address these treatment records to determine whether there was an ascertainable increase within the year prior to receipt of the Veteran's claim for increase in May 2009.  

A September 2008 treatment note from the Baskerville Correctional Center indicates the Veteran complained of sinus drainage that caused him to cough at night.  On examination, his nasal passages were swollen.  The amount of swelling and resulting obstruction was not noted.  He was prescribed chlor-trimeton (CTM), an antihistamine.  A November 2008 treatment note indicates he complained the CTM was not strong enough.  Loratadine, an antihistamine, was prescribed.  A March 2009 note indicates he complained of a cough.

An October 2009 treatment note from the Baskerville Correctional Center indicates the Veteran requested something to treat his sinus and allergies.  His symptoms were a stopped up nose and facial pain.  His nostrils, eyes, and throat were clear.  Nasal spray was issued for the nasal congestion.  Later in October 2009, he complained of chronic sinus allergy problems.  Allergic rhinitis was assessed.  The treatment provider offered the Veteran nasal spray, but he declined the treatment because it was going to take 2 weeks to work.  

In a November 2009 statement, a friend of the Veteran reported he complained of a sinus problem.  He said the Veteran's breathing became very raspy.  

A February 2010 treatment note from the Baskerville Correctional Center indicates the Veteran complained of cold symptoms, clear nasal drainage, sneezing and headaches.  A note from later in February 2010 indicates he complained of chronic sinus congestion.  Nasal mucous and swelling was noted.  The amount of swelling and resulting blockage was not noted.  He declined the use of nasal steroids.

The Veteran was provided a VA examination at the Baskerville Correctional Center in March 2010.  The facility was unable to obtain X-rays for the examination.  The Veteran reported his sinusitis had increased in severity since his last VA examination in 2007.  He stated he had sinus headaches and congestion all the time.  He complained of a post nasal drip and chronic cough.  The examiner noted he was treated with CTM with poor relief.  The examiner indicated there was a history of sinusitis, but not of incapacitating episodes.  There was a history of non-incapacitating episodes happening twice a year, lasting 5 or 6 days.  His symptoms during those episodes consisted of headaches, purulent drainage, and sinus pain.  His current rhinitis symptoms were nasal congestion, itchy nose, watery eyes, and sneezing.  His current sinus symptoms were daily headaches, sinus pain, and sinus tenderness.  There was constant difficulty breathing.  The examiner noted an October 2009 correctional facility progress note indicated a complaint of nasal congestion.  He was offered nasal spray, but declined the treatment.  He was also seen in February 2010 for chronic sinus congestion, and CTM was prescribed.  On examination, there was tenderness of the frontal and maxillary sinuses.  There was not a soft palate abnormality.  There were no signs of nasal obstruction, nasal polyps, septal deviation, permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma; tissue loss, scarring, or deformity of the nose; or evidence of Wegener's Granulomatosis or granulomatous infection.  There had not been a laryngectomy.  There were not residuals of an injury to the pharynx, including nasopharynx.  There was increased nasal mucous, nasal mucosa erythematous, and swelling.  Chronic sinusitis and allergic rhinitis was diagnosed.  The Veteran reported having been unemployed for 10 to 20 years.  He attributed his unemployment to his incarceration and mental health conditions.  He reported working 12 hours a week on a "road gang" at the correctional facility.  He reported missing about 2 days due to his sinuses.  The examiner found the sinusitis and rhinitis moderately affected the Veteran's ability to perform chores, exercise, and partake in recreation.  They prevented sports.  There was no effect on his feeding, bathing, dressing, toileting, and grooming.  The examiner found his symptoms would not prevent employment if they were controlled.

In his April 2010 notice of disagreement, the Veteran reported constant sinus pain and nasal congestion.  He said his sinus swelling never dissipates.  Medication did not help.  He reported severe headaches.  

An April 2010 treatment note from the Virginia Department of Correction indicates the Veteran requested nasal spray for his allergies.

In his August 2010 substantive appeal, the Veteran noted he had been incarcerated for the past 4 years.  He asserted medical treatment was almost impossible to receive while incarcerated.  He said he would lose credit for good time served if he refused to work.  He reported daily headaches caused by his sinusitis.  He also said his sinusitis was worse at night.  He said he had discharge from time to time.  He reported his nasal passages were swollen on both sides and made it hard to breathe through his nose at night.

In an August 2011 statement, the Veteran reported his sinusitis with allergic rhinitis caused constant headaches, made it difficult to breath, and had increased in severity during the past year.

A February 2012 VA treatment note shows the Veteran reported his sinuses were "messed up."  

The Veteran was provided a VA sinus examination in June 2012.  Chronic sinusitis and allergic rhinitis were diagnosed.  The examiner noted continuous medication, including loratadine, flunisolide nasal spray, albuterol/pratrop inhaler, and mometasone furoate inhaler, was required daily.  On examination, none of his sinuses were currently affected by his sinusitis.  Daily pain, purulent discharge, chronic wheezing, shortness of breath, postnasal drop, congestion, and sneezing were attributable to his chronic sinusitis.  He had not had any non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  He had not had any incapacitating episodes in the past 12 months.  He had not had sinus surgery.  On examination, the Veteran did not have allergic, vasomotor, bacterial, or granulomatous rhinitis.  There was not greater than 50 % obstruction of the nasal passage on both sides due to rhinitis.  There was not complete obstruction on one side due to rhinitis.  There were not nasal polyps.  A June 2012 X-ray of the complete paranasal sinus was normal.  The examiner found his diagnosed sinusitis and allergic rhinitis did not affect his ability to work.

In an August 2012 statement, the Veteran's spouse reported his breathing difficulty made it difficult for him to sleep.  She said he seemed to be choking on congestion.  She said he kept a cup with him because he coughs and spits up constantly.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service-connected sinusitis with rhinitis more nearly approximates the criteria for a disability rating in excess of 10 percent during the period on appeal.  His service-connected sinusitis with allergic rhinitis is shown to be manifested by headaches, pain, nasal congestion, swelling, purulent discharge, and crusting, but is not shown to have been manifested by three or more incapacitating episodes per year requiring prolonged antibiotic treatment, six or more non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, nasal polyps, greater than 50-percent obstruction of nasal passage on both sides, nor complete obstruction on one side.  In various statements, the Veteran asserted the symptoms related to his chronic sinusitis with rhinitis, including sinus drainage, nasal swelling, congestion, headaches, pain, and difficulty breathing were nearly constant.  In an August 2012 statement, the Veteran's spouse reported he had difficulty breathing at night and had a constant productive cough.  However, his treatment records do not show his chronic sinusitis with rhinitis has resulted in three or more incapacitating episodes or more than six non-incapacitating episodes per year.  He has also not undergone surgeries to his sinuses.  The March 2010 VA examiner found there had not been any incapacitating episodes and only two non-incapacitating episodes during the 12 months prior to the examination.  The June 2012 examiner found there had not been any incapacitating or non-incapacitating episodes during the 12 months prior to the examination.  His treatment records do not show there were nasal polyps or greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side at any time during the appeal.  The September 2008, October 2009, and February 2010 treatment notes indicate swelling and congestion, but do not indicate the level of blockage.  The March 2010 VA examiner noted the rhinitis caused nasal congestion, an itchy nose, watery eyes, and sneezing, but did not find nasal congestion or nasal polyps on examination.  On June 2012 VA examination, there was not greater than 50 % obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, or nasal polyps.

The Board recognizes the Veteran's assertions that he is entitled to an increased rating for his service-connected sinusitis with rhinitis, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  To the extent that the Veteran argues his symptoms support an increased disability rating, he is not competent to make such assertions.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's sinusitis with rhinitis more nearly approximates the criteria for a rating in excess of 10 percent during the period on appeal. Staged ratings are therefore not warranted.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's chronic sinusitis with allergic rhinitis under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 115.  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's sinusitis with rhinitis is manifested by headaches, pain, nasal congestion, swelling, purulent discharge, and crusting.  The rating schedule contemplates such symptomatology.  His sinusitis with rhinitis does not present an exceptional disability picture; the manifestations of (and effects on daily living from) chronic sinusitis and rhinitis, including headaches, pain, purulent discharge, crusting, polyps, and obstruction are addressed by the rating schedule.  He is not shown to have been hospitalized for any episodes related to sinusitis with rhinitis.  Thus, the Board finds that he does not experience any symptomatology with regard to his chronic sinusitis with rhinitis that is not contemplated under the relevant rating criteria.  Referral of the claim for extraschedular consideration is not required.

The Veteran did not claim his service-connected sinusitis with rhinitis made him unemployable.  As noted, an October 2012 rating decision granted entitlement to TDIU, effective June 6, 2012.  The Veteran did not disagree with the effective date assigned.  The Board finds the matter of entitlement to a TDIU rating is not raised separately in the context of the instant claim prior to that date.  The Board recognizes that the he reported missing about 2 days working with the road gang due to his sinuses while incarcerated during the March 2010 VA examination.  The examiner found his symptoms would not prevent employment if they were controlled, indicating such symptoms could be controlled and not prevent employment.  Notably, however, the Veteran specifically attributed his unemployment to his incarceration and psychiatric disabilities during the examination.  In his August 2011 application for TDIU, the Veteran attributed his unemployability to his service-connected lumbar spine disability, not his sinusitis with rhinitis.  Furthermore, the February 2012 VA examiner found his sinusitis with rhinitis did not impact his ability to work.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  

Radiculopathy of the right lower extremity

The RO has rated the Veteran's service-connected radiculopathy of the right lower extremity under the provisions of Diagnostic Code 8599-8520, by analogy to paralysis of the sciatic nerve, during the period on appeal. 

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for inquiry of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran filed a claim for a rating in excess of 10 percent for his service-connected radiculopathy of the right lower extremity in May 2009.

A July 2008 treatment note from the Greensville Correctional Center indicates the Veteran reported numbness in his right leg related to his back.  A separate note indicates his deep tendon reflexes were preserved in both legs and that he had sensation in both feet.  

In a December 2009 statement, the Veteran reported his radiculopathy of the right lower extremity had increased in severity.  

The Veteran was provided a VA examination at the Baskerville Correctional Center in March 2010.  The Veteran reported his right leg pain and numbness had worsened since the most recent VA examination was performed in August 2007.  He reported pain in the upper right leg that radiated to his foot and numbness in his toes.  He also reported weakness, stiffness, and impaired coordination.  He said the numbness impaired his coordination and caused him to feel he would fall at times.  A muscle strength test of his right lower extremity was normal.  A sensory function examination of the right lower extremity revealed a normal vibration sensory function, but decreased pain and light touch sensory function.  His right knee and ankle reflexes were hypoactive.  Right plantar flexion was normal.  There was not muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or other abnormal movements.  The examiner found the function of any joint was not affected by the nerve disorder.  His gait and balance were normal.  An EMG and other nerve conduction studies were not performed.  The examiner diagnosed radiculopathy of the right lower extremity.  There was neuralgia, but not paralysis or neuritis.  The Veteran reported having been unemployed for 10 to 20 years.  He attributed his unemployment to his incarceration and mental health conditions.  He reported working 12 hours a week on a "road gang" at the correctional facility.  The Veteran reported his leg pain and foot numbness made it difficult to work on the road gang.  He said he missed about 6 days due to back and right leg pain.  The examiner found his radiculopathy moderately affected his chores and recreation, severely affected his exercise, and prevented sports.  Regarding employability, the examiner found his lumbar spine disability would prevent him from working in any strenuous occupation that involved lifting, stooping, or bending.  He would have had difficulty with any employment that required prolonged walking or standing.

In his April 2010 notice of disagreement, the Veteran reported pain radiated from his low back down his right leg, to his foot.  He said his toes were numb.  He said the pain was severe at times, and the numbness occurred when he walked or stood for just a short period of time.  He said he took over-the-counter pain medication, but it did not help the numbness, which occurred constantly.  The pain and numbness prevented him from sleeping on his right side.  He said he was afraid the condition was going to get worse.  

An April 2010 treatment note from the Baskerville Correctional Center indicates the Veteran complained of right knee pain and swelling.  He complained of some numbness in his right leg and toes.  He reported his right leg gave way at times.  On examination, he had full range of motion.  There was no swelling or discoloration noted.  His gait was normal.  He complained of numbness again later in April 2010.  There was no knee swelling, and his gait was within normal limits.  A right knee contusion was assessed.  He made knee related complaints again in April 2010 and July 2010.

In his August 2010 substantive appeal, the Veteran noted he had been incarcerated for the past 4 years.  He asserted medical treatment was almost impossible to receive.  He said he would lose credit for good time served if he refused to work.  He reported it became hard for him to walk for long distances or lift more than 50 pounds after he started working at the camp in 2008 because his right leg gave out on him from time to time.  At night, his right leg became numb and made it hard for him to get out of bed in the morning.  He said he stayed in bed most of the time because of not being able to walk and bend over due to his low back and radiculopathy.  He indicated his medical rating at the Department of Corrections was changed, in part, due to his radiculopathy.  

In a February 2011 application for a TDIU rating, the Veteran asserted his service-connected lumbar spine disability and radiculopathy of the right lower extremity prevented him from securing or following any substantially gainful occupation.  In an accompanying statement, the Veteran reported his right leg radiculopathy had increased in severity since the March 2010 VA examination.  He asserted his right side, all the way down his leg, was numb at times, making it difficult to walk.

An August 2011 nursing note from the St. Brides Correctional facility shows the Veteran complained of back and leg pain.  His lower extremities were evaluated as normal.

In his August 2011 application for a TDIU rating, the Veteran reported he had last worked in 2003.  He reported he had tried to work, but his back and leg pain prevented him from standing or walking for a long time.

In an August 2011 statement, a friend of the Veteran indicated he had difficulty standing and walking for long periods of time.  She said he also could not bend over to tie his shoes.  In a separate August 2011 statement, another friend of the Veteran reported he witnessed the Veteran have difficulty making his bed in the morning.  He also reported he could only walk 200 feet or so before needing to take a break.

In an August 2011 statement, the Veteran reported he had leg weakness and pain.  He reported his radiculopathy had increased in severity during the past year.

In September 2011, the Veteran submitted a Virginia Department of Corrections note showing he complained of low back pain and bilateral leg numbness in September 2011, but had not been seen for treatment.  

A September 2011 treatment note from the St. Brides Correctional Center shows he complained of back pain and numbness in both legs.  He was able to ambulate.  

In a November 2011 statement, the Veteran reported bilateral leg pain and numbness that prevented him from standing for long periods of time or walking long distances.  

A February 2012 VA treatment note indicates the Veteran reported back and leg pain.  On examination, right leg numbness was noted.  On neurological evaluation, his reflexes were noted to be normal and symmetric, his strength was 5/5, his toes were down-going bilaterally (normal), and his sensation was intact.  Worsening radiculopathy was diagnosed.

An April 2012 VA kinesiotherapy consultation note indicates the strength of the Veteran's right lower extremity was 4/5 with full range of motion.  He walked with an antalgic gait.  The kinesiotherapist noted the Veteran was issued a cane for ambulation.  The examiner found the Veteran could occasionally sit, balance, and reach in any direction with arms and hands.  He could rarely climb stairs, stoop, or stand.  He could never kneel or crawl.  He was able to lift objects ranging from 10 to 25 pounds.  He found the Veteran's conditions were possibly deteriorating.  He found the Veteran was a candidate for vocational rehabilitation, but noted manual labor would likely aggravate his physical condition.  

The Veteran underwent a VA spine examination in June 2012.  Radiculopathy of the right lower extremity was diagnosed.  He reported right leg pain and weakness.  He used a cane constantly to keep from falling.  He reported flare-ups that prevented him from being able to stand or walk for long periods and bend over.  Muscle strength testing of the lower extremities was normal.  There was no muscle atrophy.  A reflex examination of the right knee was normal.  A reflex examination of the right ankle showed it was hypoactive.  A sensory examination of the right upper thigh, thigh, and knee was normal.  The sensation of the right lower leg/ankle and foot was decreased.  A straight leg raising test of the right leg was positive.  On radiculopathy examination, there was mild numbness of the right lower extremity.  There was not constant pain, intermittent pain, or paresthesias and/or dysesthesias due to radiculopathy of the right lower extremity.  The examiner found there was mild radiculopathy of the right sciatic nerve.  There were no other neurologic abnormalities.  The examiner noted he walked with a limp on the right side and used a cane to ambulate.  The examiner found the Veteran cannot work if it involves the use of the lower extremity because of his high fall risk.

In an August 2012 statement, the Veteran's spouse reported he complained of right leg pain that limited his activities.  She said she observed him rubbing his leg every day and night because of the pain.

In an August 2012 statement, the Veteran reported his back and leg pain was so severe that it was hard for him to get around.  He used a cane to ambulate.

In a January 2015 statement, the Veteran indicated he was seeking increased compensation for his lower right leg.  He reported his leg was getting weaker and weaker.  He said he fell two times and sought medical treatment because his leg gave way.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's radiculopathy of the right lower extremity more nearly approximates the criteria for a disability rating in excess of 10 percent prior to June 6, 2012, and in excess of 20 percent from that date.

Prior to June 6, 2012, the record does not support a rating in excess of 10 percent, as there is no evidence of moderate, moderately severe, or severe symptoms prior to that date.  At various times, the Veteran reported leg weakness and that his right leg gave out.  The Veteran is competent to report his symptoms, but the objective medical evidence shows his symptoms were primarily sensory in nature during this period.  The July 2008 treatment note from the Greensville Correctional indicates his deep tendon reflexes were preserved in both legs and that he had sensation in both feet.  On March 2010 VA examination, a muscle strength of his right lower extremity was normal.  A sensory function examination of the right lower extremity revealed a normal vibration sensory function, but decreased pain and light touch sensory function.  His right knee and ankle reflexes were hypoactive.  Right plantar flexion was normal.  There was not muscle atrophy, abnormal muscle tone or bulk, or tremors, tics, or other abnormal movements.  The examiner found his radiculopathy moderately affected his chores and recreation, severely affected his exercise, and prevented sports, but such a finding does not indicate the examiner found the radiculopathy was moderate in nature or moderately affected his employability.  The distinction is important because the schedular criteria are based upon the average impairment of earning capacity.  His lower extremities were evaluated as normal in August 2011.  The September 2011 treatment note from the St. Brides Correctional Center shows he complained of back pain and numbness in both legs, but was able to ambulate.  The February 2012 VA treatment note shows that while right leg numbness was noted, his reflexes were noted to be normal and symmetric, his strength was 5/5, his toes were down-going bilaterally (normal), and his sensation was intact on neurological examination.  The April 2012 VA kinesiotherapy consultation note indicates that the Veteran had an antalgic gait and was issued a cane for ambulation, but the strength of the Veteran's right lower extremity was 4/5 with full range of motion.  The kinesiotherapist did not specifically attribute the Veteran's antalgic gait to his radiculopathy and in no way described the Veteran's radiculopathy of the right lower extremity as moderate, moderately severe, or severe.  Accordingly, prior to June 6, 2012, the Veteran's neurological symptoms of the left lower extremity were mostly sensory in nature.  The Board recognizes the August 2011 statements from the Veteran's acquaintances indicating he had difficulty with mobility, but they did not attribute such difficulty specifically to the Veteran's radiculopathy of the right lower extremity.  The Board finds the symptoms of the Veteran's radiculopathy of the right lower extremity demonstrated prior to June 6, 2012, do not warrant a higher rating or demonstrate more than a mild degree of incomplete paralysis of the sciatic nerve.  

The record does not support a rating in excess of 20 percent from June 6, 2012, as there is no evidence of moderately severe or severe symptoms from that date.  The Veteran continued to report his radiculopathy manifested by pain, numbness and weakness, causing him to fall at times.  His report of pain was corroborated by his wife's August 2012 statement.  However, the objective medical evidence did not show his symptoms were moderately severe or severe in nature.  On June 2012 examination, the examiner noted the Veteran walked with a limp and found he could not work if it involves the use of the lower extremity because of his high fall risk.  However, he found there was only mild radiculopathy of the right sciatic nerve.  Muscle strength testing of the lower extremities was normal.  There was no muscle atrophy.  A reflex examination of the right knee was normal.  A reflex examination of the right ankle showed it was hypoactive.  A sensory examination of the right upper thigh, thigh, and knee was normal.  The sensation of the right lower leg/ankle and foot was decreased.  A straight leg raising test of the right leg was positive.  On radiculopathy examination, there was mild numbness of the right lower extremity.  There was not constant pain, intermittent pain, or paresthesias and/or dysesthesias due to radiculopathy of the right lower extremity.  The symptoms of the Veteran's radiculopathy of the right lower extremity demonstrated from June 6, 2012, do not warrant a higher rating or demonstrate more than a moderate degree of incomplete paralysis of the sciatic nerve.  

The Board recognizes the Veteran's assertions that he is entitled to an increased rating for his service-connected radiculopathy, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a competent medical opinion as to the level of his disability.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  To the extent that the Veteran argues his symptoms support an increased disability rating, he is not competent to make such assertions.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's radiculopathy of the right lower extremity more nearly approximates the criteria for a disability rating in excess of 10 percent prior to June 6, 2012, and in excess of 20 percent from that date.

The Board has considered whether referral for extraschedular consideration is warranted for the Veteran's radiculopathy of the right lower extremity under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 115.  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  As articulated in the above discussion, the Veteran's radiculopathy is manifested by pain, tingling, numbness, and weakness.  The rating schedule contemplates such symptomatology.  His radiculopathy does not present an exceptional disability picture because its manifestations (and effects on daily living) are addressed by the rating schedule.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  He is not shown to have been hospitalized for any episodes related to radiculopathy of the right lower extremity.  Thus, the Board finds that he does not experience any symptomatology with regard to his radiculopathy of the right lower extremity that is not contemplated under the relevant rating criteria.  Referral of the claim for extraschedular consideration is not required.

In his February 2011 and August 2011 applications for a TDIU rating, the Veteran asserted his service-connected lumbar spine disability and radiculopathy of the right lower extremity prevented him from securing or following any substantially gainful occupation.  The Board notes the March 2010 rating decision on appeal denied entitlement to TDIU, and the Veteran did not initiate an appeal with respect to that issue.  As noted, an October 2012 rating decision granted entitlement to TDIU, effective June 6, 2012.  The Veteran did not express disagreement with the effective date assigned.  However, to the extent that a TDIU rating is inherent in any claim for an increased rating, the record does not suggest that the Veteran is unemployable due solely to his service-connected radiculopathy of the right lower extremity prior to June 6, 2012.  Notably, the Veteran attributed his unemployment to his incarceration and to nonservice-connected mental health conditions during the March 2010 VA examination.  He also reported working 12 hours a week on a "road gang" at the correctional facility.  The Board recognizes he did report his leg pain and foot numbness made it difficult to work on the road gang, said he missed about 6 days due to back and right leg pain, and later asserted he would have lost credit for good time served if he had refused to work, but he worked on the road gang nonetheless.  Furthermore, while the examiner found his lumbar spine disability, presumably including his related radiculopathy, would prevent him from working in any strenuous occupation that involved lifting, stooping, or bending, and make it difficult to perform any job that required prolonged walking or standing, he did not find that his radiculopathy alone would have prevented substantially gainful employment.  Notably, the examiner found his radiculopathy only moderately affected his chores and recreation.  As noted, the March 2010 examiner found his chronic bronchitis and shortness of breath would prevent strenuous employment, but not prevent sedentary employment.  The examiner found his chronic sinusitis with rhinitis symptoms would not prevent employment if they were controlled, indicating such symptoms could be controlled and not prevent employment.  Furthermore, the April 2012 VA kinesiotherapy consultation note indicates the examiner found the Veteran was a candidate for vocational rehabilitation, indicating he was capable of working.  Thus, entitlement to a TDIU rating due solely to his service-connected radiculopathy of the right lower extremity (or with consideration of his service-connected disabilities) is not warranted prior to June 6, 2012.


ORDER

A disability rating in excess of 10 percent for the service-connected COPD prior to June 6, 2012, and in excess of 30 percent from that date is denied.

A disability rating in excess of 10 percent for the service-connected chronic sinusitis with rhinitis is denied.

A disability rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity prior to June 6, 2012, and in excess of 20 percent from that date is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


